habeas corpus petition is not a substitute for and does not affect the
                remedy of direct review); NRS 34.730(3) (providing that the clerk of the
                district court shall file a habeas corpus petition as a new action separate
                and distinct from any original proceeding in which a conviction has been
                had); Daniels v. State, 100 Nev. 579, 580, 688 P.2d 315, 316 (1984)
                (recognizing that a post-conviction proceeding is separate from the direct
                appeal), overruled on other grounds by Varwig v. State, 104 Nev. 40, 752
                P.2d 760 (1988); Groesbeck v. Warden, 100 Nev. 259, 260, 679 P.2d 1268,
                1268-69 (1984) (recognizing that a post-conviction habeas corpus petition
                is a petition seeking collateral review).
                            Nevertheless, we affirm the denial of the petition because it
                lacked merit. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341
                (1970) (holding that a correct result will not be reversed simply because it
                is based on the wrong reason). The July 9, 2004, decision to grant parole
                in cases C182002/C182000 stated that appellant could be granted parole
                to his consecutive sentence "effective . . . when eligible." The record
                indicates that appellant would not have been eligible for parole until
                November 2004. However, after the decision to grant parole, but before
                his eligibility for parole in this case, appellant was convicted in case
                C181882 and sentenced to serve a total of two consecutive terms of 48 to
                120 months, concurrent to this case. NRS 213.1213(1) provides that
                eligibility for parole for a prisoner sentenced to two or more concurrent
                sentences is based on the sentence with the longest term before the
                prisoner is eligible for parole. Because the sentences in case C181882
                were imposed to run concurrently with this case and because parole
                eligibility for case C181882 provided a longer term than parole eligibility
                in this case, the sentences in case C181882 are controlling. Thus,

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                      appellant was not eligible for parole in cases C182002/C182000 in 2004. 2
                      Appellant failed to demonstrate that the Department of Corrections made
                      any error in structuring his sentences and calculating his parole eligibility
                      dates. Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED. 3




                                                /1,..toet4;                 , J.
                                                Hardesty


                                es

                      Douglas        iris                        Cherry




                            2 It does not appear from the documents in the record that the July
                      2004 decision to grant parole was ever formally rescinded by the Parole
                      Board. Regardless of whether the 2004 decision was formally rescinded,
                      the condition precedent required by the decision—that appellant be
                      eligible for parole—was not met in this case. Because appellant was never
                      actually paroled from one sentence to another, he failed to demonstrate
                      that he had a liberty interest in this decision or that any due process right
                      was violated. See Jago v. Van Curen, 454 U.S. 14, 17 (1981); see also Kelch
                      v. Dir. Nev. Dep't of Prisons, 107 Nev. 827, 830, 822 P.2d 1094, 1095
                      (1991).

                            3We have reviewed all documents that appellant has submitted in
                      proper person to the clerk of this court in this matter, and we conclude
                      that no relief based upon those submissions is warranted. To the extent
                      that appellant has attempted to present claims or facts in those
                      submissions which were not previously presented in the proceedings
                      below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A    401:c.
                cc:   Hon. Michael Villani, District Judge
                      Christopher D. Mack
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A